Title: From Thomas Jefferson to ——, 18 April 1777
From: Jefferson, Thomas
To: Unknown



Sir
Virginia April 18. 1777.

The bearer hereof, Mr. Strother Jones, son to a friend of mine, is now setting out for the American army, to share in the defence  of his country. He is from nature well-principled for war; bold, honorable and modest: but he is young also, and will need the fatherly hand of some one to lead him thro’ the mazes of military delicacy and duty on so large a scale. I feel myself therefore interested in recommending him to your good counsels and offices. I thought myself happy in the little degree of acquaintance I was able to acquire with you while in Philadelphia. It was not sufficient I own to justify my troubling you on any occasion. But the idea you then impressed on me was that from a disposition to do good you would lend your friendly aid to any one deserving it. I am therefore induced to recommend the bearer to your patronage in the school of honour, not doubting you will find him grateful of advice and profiting by it. I am Sir With much esteem Your most obedient most humble servt.,

Th: Jefferson

